 1
 2
 3
 4
 5
 6
 7
 8                      UNITED STATES DISTRICT COURT
 9               FOR THE EASTERN DISTRICT OF CALIFORNIA
10   DONALD LOCKHART and                   )       Case No. 1:21-cv-00268-DAD-SKO
     PATRICIA LOCKHART,                    )
11                                         )       ORDER CONTINUING
                                           )       SCHEDULING CONFERENCE
12               Plaintiffs,               )       (L.R. 143)
                                           )
13         vs.                             )       (Doc. 23)
                                           )
14                                         )       Action Filed:   11/17/2020
     TRAVELERS COMMERCIAL                  )       Action Removed: 2/25/2021
15   INSURANCE COMPANY, a                  )
     corporation, and DOES 1 through 10,   )
16   inclusive,                            )
                                           )
17               Defendants.               )
                                           )
18                                         )
                                           )
19                                         )
20
21
22
23
24
25
26
27
     ///
28
                                               1

                 ORDER CONTINUING SCHEDULING CONFERENCE
 1
              Having considered the Stipulation to Continue Scheduling Conference filed
 2
     by Defendant Travelers Commercial Insurance Company and Plaintiffs Donald
 3
     Lockhart and Patricia Lockhart (Doc. 23), and for good cause shown,
 4
 5   IT IS HEREBY ORDERED THAT the Scheduling Conference currently set for

 6   May 20, 2021, at 9:30 a.m. is hereby CONTINUED to June 22, 2021, at 9:30 a.m.

 7   before Magistrate Judge Sheila K. Oberto. The parties SHALL file their joint

 8   scheduling report by no later than June 15, 2021.

 9
     IT IS SO ORDERED.
10
11   Dated:     May 7, 2021                              /s/   Sheila K. Oberto      .
                                                UNITED STATES MAGISTRATE JUDGE
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                2

                     ORDER CONTINUING SCHEDULING CONFERENCE
